Citation Nr: 0033831	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  97-12 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for a left ankle 
disability.  

3.  Entitlement to service connection for bipolar affective 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran served in the Army Reserve from August 1983 to 
June 1986 and on active duty for training (ADT) from February 
1989 to June 1989.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a July 1993 rating decision from the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied service connection for hearing loss, a left 
ankle disability, and bipolar affective disorder.  The 
veteran now resides in the jurisdiction of the Houston, Texas 
VARO.  

Appellate consideration of the issues of entitlement to 
service connection for a left ankle disability and bipolar 
affective disorder will be deferred pending completion of the 
development requested in the REMAND portion of this decision.  


FINDING OF FACT

The medical evidence does not demonstrate that the veteran 
has a current hearing loss disability as defined for VA 
purposes.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.385 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim of entitlement to service connection for hearing 
loss may be decided on the merits because the VA fulfilled 
its duty to assist the veteran in the development of facts 
pertinent to the claim.  The Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

The RO obtained service medical records and medical records 
from the identified health care providers.  The veteran 
received several VA examinations, filed lay statements with 
the RO, and provided sworn testimony at a March 1996 regional 
office hearing.  Although the veteran requested a video 
hearing before the Board, the claim will be decided on the 
evidence of record as though the request for a video hearing 
had been withdrawn because the veteran or his representative 
did not request or file a motion for a new video hearing, and 
they did not explain why he failed to appear for the 
scheduled November 2000 video hearing.  38 C.F.R. § 20.704(d) 
(2000).  The VA has fulfilled its duty to assist the veteran.  

For the veteran to establish service connection for hearing 
loss, the evidence must demonstrate that hearing loss was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  The veteran must present medical 
evidence of current hearing loss, of incurrence or 
aggravation of hearing loss in service, and of a nexus 
between in-service hearing loss and the current disability.  
See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

In this case, service connection may not be granted because 
the medical evidence does not demonstrate that the veteran 
has a current hearing loss disability as defined for VA 
purposes.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies of 500, 1,000, 2,000, 3,000 or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).  Audiometric testing 
measures threshold hearing levels in decibels over a range of 
frequencies in Hertz; the threshold for normal hearing is 
from zero to 20 decibels, a higher threshold indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

None of the six audiological examinations from March 1985 to 
June 1996 show auditory thresholds of 40 decibels or greater, 
auditory thresholds for three frequencies of 26 decibels or 
greater, or speech recognition scores less than 94 percent.  

The March 1985 audiological examination revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
10
10
LEFT
25
20
15
10
10

The July 1985 audiological examination revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
10
LEFT
35
25
20
20
15

The May 1986 audiological examination revealed pure tone 
thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
10
20
LEFT
30
25
20
15
20

Although the January 1989 VA examiner stated a diagnosis of 
minor low frequency hearing loss, the audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
10
20
LEFT
30
25
20
15
20

Although the October 1992 VA examiner stated a diagnosis of 
bilateral hearing loss, the audiological examination revealed 
pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
0
0
LEFT
25
25
15
15
5

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

The June 1996 audiological examination included a diagnosis 
of bilateral hearing loss and revealed pure tone thresholds, 
in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
15
LEFT
30
30
25
25
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.

The Board also notes that, in August 1993, a psychiatric 
examiner noted that the veteran had no difficulty hearing 
ordinary conversation in the office.  Although the veteran 
forgot to wear his hearing aid, he was able to hear well, and 
the examiner did not have to repeat himself even one time.  

Service connection may not be granted because the veteran 
does not have a current hearing loss disability as defined 
for VA purposes.  See 38 C.F.R. § 3.385.  A claim for service 
connection for a disability must be accompanied by evidence 
that establishes that the claimant currently has the claimed 
disability.  Absent proof of a present disability there can 
be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  See also, Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).

Entitlement to service connection for bilateral hearing loss 
is denied because a preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for hearing loss is denied.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

The VA has a duty to assist the veteran in obtaining 
additional private medical records.  The veteran's August 
1992 application states that the veteran was treated by a 
private chiropractor, Dr. L., from 1986 to 1992.  The veteran 
also told the October 1992 VA examiner that he started 
getting psychiatric care in September 1989 at the 
Independence Comprehensive Mental Health Center.  Other than 
a single unanswered request to Dr. L.'s office in September 
1992, the record does not show that the RO requested or 
obtained these private medical records or determined that 
they were not available.  The Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion because the November 1993 VA 
examiner noted the veteran's rope climbing fall in service 
and stated a diagnosis of possible early arthritis of the 
left ankle.  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a claim if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  If a diagnosis is not supported by the 
finding on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  38 C.F.R. § 4.2 (2000).  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for bipolar affective 
disorder and left ankle disabilities 
since service.  After securing any 
necessary authorization or medical 
releases, the RO should request and 
associate with the claims file copies of 
the veteran's complete treatment reports 
from all sources, including records from 
Dr. L. and the Independence Comprehensive 
Mental Health Center, whose records have 
not previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could result in the 
denial of a claim.  38 C.F.R. § 3.655 
(2000).  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated in 
this regard.  

It is essential that the examiner review 
the claims folder in its entirety.  The 
examiner should also take specific note 
of the veteran's reported and documented 
medical history, including in-service and 
post-service left ankle conditions.  

The examiner should then offer a medical 
opinion as to: a) the medical 
classification of the veteran's left 
ankle disability and the data required 
for classification; b) whether it is as 
likely as not that a left ankle 
disability is related to the September 
1983 rope climbing fall or any other in-
service event; and c) whether it is as 
likely as not that a left ankle 
disability pre-existed service and was 
aggravated in service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims for service 
connection for a left ankle disability 
and bipolar affective disorder based on 
the entire evidence of record.  All 
pertinent law, regulations, and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and his representative, if 
any, should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  A 
reasonable period of time for a response 
should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 

